DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted March 25, 2021.  The present application is a CON of application 14/872,082 (now U.S. Patent Number 10,964,434).  Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The preamble is ended with a semi-colon, rather than a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claim 1 is drawn to a method, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim1 recites computing a metric for a medical system, the method comprising; construct a patient-encounter vector for every encounter within the medical system; obtain a payoff for each constructed patient-encounter vector; generate a linear system using the obtained payoffs and the constructed patient- encounter vectors, wherein the linear system is the obtained payoffs equaling an efficiency metric times the constructed patient-encounter vectors; and optimizing the linear system to determine the efficiency metric.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover a mental process of computing a metric for a medical system. If a claim limitation, under its broadest reasonable interpretation, covers concepts including concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a Medical Information Navigation Engine ("MINE"), a computerized method” steps, are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0057] The foregoing modules may be software programs, executed by a computer or computing engine of suitable sorts, or may be implemented in hardware. 
[0059] The interface 113, in some embodiments, is a software program that executes on one or more servers 232, which can be a server of any kind of suitable computing engine, such as personal computer (PC). The servers 232 receive secure information through the link 342 from the sources 114. The processor 116, in some embodiments, includes the module 236 and one or more servers 234, which may be any suitable computing engine, similar to the servers 232, including but not limited to PCs or servers.

Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Gorup et al., herein after Gorup (U. S. Publication Number 2007/0083390 A1).

Claim 1: Gorup teaches in a Medical Information Navigation Engine ("MINE"), a computerized method for computing a metric for a medical system, the method comprising; 
construct a patient-encounter vector for every encounter within the medical system (paragraph 54 discloses the knowledge manage may access a clinical facility’s current measure for activities, where the Examiner interprets a current measure for activities as a patient encounter vector); 
obtain a payoff for each constructed patient-encounter vector (paragraph 53 discloses return on investment (or performance improvement) metrics within the optimized practice process model, where the return on investment metrics may include data to allow for the quantification of both financial and non-financial benefits; Figure 7 and paragraph 71 disclose a financial benefits summary which indicates the financial benefit that may be realized if adopted, the financial benefits for each opportunity may be calculated based on financial data provided in the optimized practice model as well as the comparison of current measures against optimal, benchmark, and/or target measures); 
generate a linear system using the obtained payoffs and the constructed patient- encounter vectors, wherein the linear system is the obtained payoffs equaling an efficiency metric times the constructed patient-encounter vectors (Figure 11; paragraph 85 discloses a priorities chart from which a user can determine which opportunities to adopt, and illustrates a linear system; paragraph 86 discloses the total financial benefits for identified opportunities and may include a variety of financial information to aid a user in determining the present and future value of adopting the opportunities); and 
optimizing the linear system to determine the efficiency metric (Figure 7 discloses operational efficiency; paragraph 53 discloses each critical level or a set of critical levers (where a critical lever is defined as an activity within the optimal process flow  - see paragraph 8) represent a potential opportunity for clinical process optimization, and information related to the opportunity for clinical process improvement for each critical lever may be defined and stored within the optimized practice process model database; paragraph 60 discloses data allowing for the quantification of the benefit and effort of each opportunity may be associated with each critical lever, and allows each opportunity to be analyzed on both a financial and non-financial consideration, where the data may include return on investment metrics, including benefit and effort metrics for quantifying a return on investment to adopt an opportunity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rao et al. (U.S. Publication Number 2005/0137912 A1) discloses automatically classifying health insurance claims using classification models that are trained to predict whether a health insurance claim will be accepted or rejected by a target payer, analyze why the claim will be rejected, and then target the interventions needed to appropriately handle the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/      
Examiner, Art Unit 3626